Mr. Chief Justice Phillips delivered the .opinion of the court: Appellants-were parties to the proceeding for a special assessment and had their day in court, and they are bound by the adjudication in the special assessment on the particular real estate, in the absence of fraud, where there is jurisdiction of the person and subject matter. It is not a defense to an application for judgment on a delinquent list to say that the ordinance was invalid be: cause it failed to state the nature, character, locality and description of the improvement, unless the failure to comply with the requirement of the statute in that regard is such as to render the ordinance absolutely void. (Fisher v. People ex rel. 157 Ill. 85; People ex rel. v. Ryan, 156 id. 620; McChesney v. People ex rel. 159 id. 223.) No such fatal defect appears in this ordinance. It is in substantial conformity with the statutory requirement. Neither can the lot owner, in a collateral proceeding, impeach the assessment because the commissioners appointed to assess the cost of the improvement did not take the oath in form as required by the statute. Fisher v. People ex rel. supra. The judgment of -the county court of Cook county is affirmed. Judgment affirmed.